Title: From Thomas Jefferson to Henry Remsen, [6 May 1799]
From: Jefferson, Thomas
To: Remsen, Henry



Dear Sir
Monticello [6 May 1799]

Your readiness to execute the little commissions I have had in New York has put me so much into the habit of troubling you with them that apologies would be tiresome to you. at this moment I have a great interest at stake, and I need for my government some information from your market. the act of Congress which cuts off our intercourse with France (where is the greatest consumption of our tobaccoes) by forcing it to be piled up in the storehouses of London, has reduced the price here to one half of what it was, our merchants buying only for their London correspondents. I observe by your printed price currents that good James river tobo. is quoted at 11. Dollars, tho’ said to be dull. I have a crop of last year’s growth of  about 90,000 ℔ not yet sold, and which I should be tempted to send round to New York if I were sure of 11. Dollars there. it is made on the red mountain lands. my tobaccos have always been considered here, in Philadelphia, London & Glasgow as of the very first quality, & both here & in Philadelphia I have always been able to command for them from half a dollar to a dollar a hundred more than the market price of the best James river. in Philadelphia I have sold it several times for manufacture & have always had a dollar more than any body else: and the quality of the last crop is so extraordinary that I may safely say if there was a better hogshead of tobacco bought or sold in New York I may give it to the purchaser. I wish to know what price I can get for it at New York, and whether I may so far rely on the price as to send it round. I should not want paiment till October 1st. only of the charges. I presume you have brokers who could enable you to give me this information. Messrs. Leroy & Bayard with whom I have acquaintance & a great esteem, formerly undertook to recieve & dispose of consignments. I do not know whether they are still in business & in the same way.—this state will lose this year 3. millions of dollars by the law suspending our intercourse. this single crop of mine will lose at least 3000. D. and the end to be obtained a very doubtful one. I trouble you with this enquiry for me, and ask as speedy information as possible, as it is time for me to decide what I shall do with it. I am with constant esteem Dear Sir
Your affectionate friend & servt

Th: Jefferson

